DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (U.S. Patent Application Publication No. 2018/0005984) in view of Choi et al. (U.S. Patent No. 7,492,043).
Regarding to claim 1, Yu teaches a method for manufacturing an electronic package, comprising:
affixing a die element to a carrier layer (Fig. 5, die element 102 is affixed to carrier layer 300);
forming a framing layer by covering the die element with a framing mold (Fig. 5; [0026], lines 1-4, forming a framing layer by covering the die element 102 with framing mold 114);
exposing a bottom side of the die element by removing a portion of the framing mold (Fig. 5; [0026], lines 6-8, exposing metal contacts of the die element 110 by removing a portion of the framing mold 114, the figure is viewed upside-down to meet the recitation of “bottom side” in the claim);
removing the carrier layer to form a die comprising the die element and the framing layer (Fig. 9-10, the carrier layer 300 is removed to form a die comprising the die element 102 and the framing layer 114), wherein the die element comprises a heat generating component (logic die generates heat during operating), and wherein the framing mold supports at least one attachment feature (Fig. 10, the framing mold 114 supports attachment feature on its surface for attaching layer 122);
affixing a heat exchange component (Fig. 12, [0050], lines 11-12, affixing heat exchange component 122), wherein the at least one attachment feature positions the heat exchange component to provide heat exchange to the heat generating component (Fig. 12, [0050], last 5 lines).
Yu does not disclose the heat exchange component comprising at least one mechanical feature. Choi discloses a heat exchange component comprising at least one mechanical feature (Fig. 6, a heat exchange component comprising mechanical features locking to fasteners 190). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yu in view of Choi to comprise in the affixing heat exchange component at least one mechanical feature in order to lock the heat exchange component in place, thus to increase reliability.
Regarding to claim 4, Yu as modified discloses affixing a thermal interface material to a surface of the heat generating component prior to affixing the heat exchange component to the at least one attachment feature, and wherein affixing the heat exchange component further comprises positioning the heat exchange component to contact the thermal interface material (Fig. 12, element 1002, [0050], lines 1-4).
Regarding to claim 5, Choi discloses the at least one attachment feature comprises a first attachment feature and a second attachment feature, wherein the first attachment feature comprises a positioning feature and wherein the second attachment feature prevents a rotation and a misalignment of the heat exchange component (Fig. 6, the first attachment feature on left side and the second attachment feature on right side, the second attachment feature prevents a rotation (rotates about the first attachment feature) and a misalignment of the heat exchange component).
Claims 1 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (U.S. Patent No. 9,209,048) in view of Watanabe et al. (U.S. Patent Application Publication No. 2013/0314877) (these rejections are made based on different interpretations of the claim language).
Regarding to claim 1, Huang teaches a method for manufacturing an electronic package, comprising (the method steps are not claimed to impart in a specific order):
affixing a die element to a carrier layer (Fig. 6, die element 110 is affixed to carrier layer 402);
forming a framing layer by covering the die element with a framing mold (Fig. 6, forming a framing layer by covering the die element 110 with framing mold 304);
exposing a bottom side of the die element by removing a portion of the framing mold (Fig. 8, exposing bottom side of the die element 110 by removing a portion of the framing mold 304);
removing the carrier layer to form a die comprising the die element and the framing layer (Fig. 7, the carrier layer 402 is removed to form a die comprising the die element 110 and the framing layer 304), wherein the die element comprises a heat generating component (semiconductor die generates heat during operating), and wherein the framing mold supports at least one attachment feature (Fig. 9, the framing mold 304 supports attachment feature on its surface for attaching layer 502);
affixing a heat exchange component (Fig. 9, column 8, lines 25-27, affixing heat exchange component 502).
Huang does not disclose at least one mechanical feature to the at least one attachment feature, wherein the at least one attachment feature positions the heat exchange component to provide heat exchange to the heat generating component.
Watanabe discloses a heat exchange component comprising at least one mechanical feature to the at least one attachment feature, wherein the at least one attachment feature positions the heat exchange component to provide heat exchange to the heat generating component (Fig. 1, elements 46, [0031], lines 1-2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hoang in view of Watanabe to comprise in the heat exchange component at least one mechanical feature for affixing to the at least one attachment feature, wherein the at least one attachment feature positions the heat exchange component to provide heat exchange to the heat generating component, in order to lock the heat exchange component in place, thus to increase reliability.
Regarding to claim 4, Watanabe discloses affixing a thermal interface material to a surface of the heat generating component prior to affixing the heat exchange component to the at least one attachment feature; and wherein affixing the heat exchange component further comprises positioning the heat exchange component to contact the thermal interface material (Fig. 1, [0030], lines 6-7). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Hoang in view of Watanabe to affix a thermal interface material to a surface of the heat generating component prior to affixing the heat exchange component to the at least one attachment feature, affixing the heat exchange component further comprises positioning the heat exchange component to contact the thermal interface material, in order to increase thermal dissipation, thus to increase reliability.
Regarding to claim 5, Watanabe discloses the at least one attachment feature comprises a first attachment feature and a second attachment feature, wherein the first attachment feature comprises a positioning feature and wherein the second attachment feature prevents a rotation and a misalignment of the heat exchange component (Fig. 2, the first attachment feature 46 in left side and the second attachment feature 46 in right side, the second attachment feature prevents a rotation (rotates about the first attachment feature) and a misalignment of the heat exchange component).
Regarding to claim 6, Watanabe discloses the at least one attachment feature comprises three or more attachment features, wherein at least one of the three or more attachment features provides a positioning feature (Fig. 2, four attachment features 46).
Allowable Subject Matter
Claims 2-3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  
Regarding to claim 2, the prior art fails to anticipate or render obvious the claimed limitations including “dicing the framing layer into single dies” in combination with the limitations recited in claim 1 and the rest of limitations recited in claim 2.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU A VU whose telephone number is (571)270-7467. The examiner can normally be reached M-F: 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HARVEY O MINSUN can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VU A VU/Primary Examiner, Art Unit 2828